Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 20, 2020

                                       No. 04-18-00515-CV

                       SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                     Appellant

                                                 v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                    From the 229th Judicial District Court, Duval County, Texas
                                    Trial Court No. DC-16-139
                           Honorable Sandra L. Watts, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On December 23, 2019, this court notified the parties that this case was set for oral
argument on May 14, 2020. Given recent emergency declarations by state and local officials, the
oral argument setting requires delay and rescheduling.

        We therefore invite the parties to advise the court, within 15 days of this order: (1)
whether they still desire to have oral argument in this case; (2) whether they object to withdrawal
of oral argument and thereafter, to on briefs submission; and (3) if they so object to on briefs
submission, the parties are invited to provide alternate oral argument dates for July, August, and
September.

           It is so ORDERED on March 20, 2020.
                                                             PER CURIAM


ATTESTED TO: _________________________
             Michael A. Cruz
             Clerk of Court